Notice of Pre-AIA  or AIA  Status
                 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                  This action is in response to the Preliminary Amendment filed on 04/04/2022. Claims 1-15 are pending.
Priority
                Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 05/11/2022.

Claim Objections
              Claim 1 is objected to because of the following informalities: The acronym “NSSAF” in line 12 should be defined for what it stands for in the claim itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2022021346 A1) in view of Ferdi et al. (US 20220007184 A1).
Regarding claim 1, Li teaches a method performed by an Access and mobility Management Function (AMF) configured to operate in a wireless communication system (Procedure of the AMF triggering the NSSAA procedure of Figs. 4-5) , the method comprising: 
receiving a registration request message from a User Equipment (UE) (registration request {NSSAI}, step 401 of Fig. 4), wherein the registration request message includes requested Network Slice Selection Assistance Information (NSSAI), and wherein the requested NSSAI includes Single NSSAI (S-NSSAI) corresponding to a network slice to which the UE requests to register with (UE sends a registration request with a list of S-NSSAIs,  the UE may not include those S-NSSAIs for which NSSAA is ongoing, regardless of the access type (e.g. 3GPP access and Non-3GPP access), step 401 of Fig. 4 , page 10, lines 1-3); 
initiating a Network Slice-Specific Authentication and Authorization (NSSAA) procedure for the S-NSSAI with a Network Slice-Specific Authentication and Authorization Function (NSSAAF) (AMF sends the EAP ID to the NSSAAF, which provides an interface with the AAA-S, in a Nssaaf_NSSAA_Authenticate request (e.g. comprising EAP ID response, generic public subscription identifier (GPSI) and/or the S-NSSAI, step 504 of Fig. 5, page 11, lines 23-25).
However, Li does not teach wherein, based on receiving a HyperText Transfer Protocol (HTTP) status code "504 Gateway Timeout" from the NSSAAF and/or not receiving a response for the NSSAA procedure from the NSSAF, re-initiating the NSSAA procedure after waiting for certain time.
In an analogous art, Ferdi teaches based on receiving a HyperText Transfer Protocol (HTTP) status code "504 Gateway Timeout" from the NSSAAF and/OR not receiving a response for the NSSAA procedure from the NSSAF (WTRU may consider an S-NSSAI for which an SSSA run did not complete with a success (e.g. in UCU message Allowed NSSAI) or failure (e.g. in UCU message Rejected NSSAI) status from the network as failed because of some other condition(s). The WTRU 401 may mark the Conditionally Allowed NSSAI with an assumed or inferred or generic error cause (e.g. temporary error or timeout error), [0118]), re-initiating the NSSAA procedure after waiting for certain time (The WTRU 401 may start a registration timer that should expire before re-attempting a new Registration for those S-NSSAI(s), [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the authentication of Li with the timeout error of Ferdi to provide a methods and a system to improve slice registration as suggested.

Regarding claim 2, Li as modified by Ferdi teaches the method of claim 1, and Ferdi further teaches wherein the waiting for the certain time comprises running a timer and waiting until the timer expires (The WTRU 401 may start a registration timer that should expire before re-attempting a new Registration for those S-NSSAI(s), Ferdi [0118]).

Regarding claim 3, Ferdi as modified by Joshi teaches the method of claim 1, wherein the method further comprises storing the S- NSSAI in a rejected NSSAI (If an S-NSSAI is successfully verified by the NSSAA procedure, the AMF sets the NSSAA status of corresponding S-NSSAI to EAP-Success, otherwise set to the NSSAA status of the corresponding S-NSSAI to EAP-Failure. The AMF stores the NSSAA status of each S-NSSAI in the UE context, Li step 514 of Fig. 5B, page 12, lines 11-12).

3.          Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2022021346 A1) in view of Gupta et al. (US 20220132455 A1).
Regarding claim 5, Li teaches a method performed by a User Equipment (UE) configured to operate in a wireless communication system (Procedure of the AMF triggering the NSSAA procedure of Figs. 4-5), the method comprising: 
transmitting a registration request message to an Access and Mobility Management Function (AMF) (registration request {NSSAI}, step 401 of Fig. 4), wherein the registration request message includes requested Network Slice Selection Assistance Information (NSSAI), and wherein the requested NSSAI includes Single NSSAI (S-NSSAI) corresponding to a network slice to which the UE requests to register with (UE sends a registration request with a list of S-NSSAIs. In an embodiment, the UE may not include those S-NSSAIs for which NSSAA is ongoing, regardless of the access type e.g. 3GPP access and Non-3GPP access, step 401 of Fig. 4, page 10, lines 1-3); 
delivering, to an upper layer of the UE, the information informing that the NSSAA for the S-NSSAI has failed (AMF transmits an NAS MM transport message (e.g. comprising EAP-success/failure) to the UE,  step 514, page 12, lines 11-12).
However, Li do not teach receiving, from the AMF, information informing that a Network Slice-Specific Authentication and Authorization (NSSAA) for the S-NSSAI has failed based on a HyperText Transfer Protocol (HTTP) status code "5xx", wherein the HTTP status code "5xx" informs at least one of a network problem or no response within a certain time.
In an analogous art, Gupta teaches receiving, from the AMF, information informing that a Network Slice-Specific Authentication and Authorization (NSSAA) for the S-NSSAI has failed (The AMF 304 forwards the NAS message 317 to the UE, [0059]) based on a HyperText Transfer Protocol (HTTP) status code "5xx" (The data structure supported by the POST Response for SmContextCreateData data type is: Response code: 504 gateway timeout, [0110] and table 15), wherein the HTTP status code "5xx" informs at least one of a network problem or no response within a certain time (The “cause” attribute shall be set to one of the following Timeout application error: PEER_NOT_RESPONDING NETWORK_FAILURE, [0110] and table 15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the authentication of Li with the error code response of Gupta to provide a methods and a system to improve registration of a device to another device as suggested.

Regarding claim 10, Li as modified by Gupta teaches the method of claim 5, wherein the UE communicates with at least one of a mobile device, a network and/or an autonomous vehicle other than the UE (UE sends a registration request with a list of S-NSSAIs. In an embodiment, the UE may not include those S-NSSAIs for which NSSAA is ongoing, regardless of the access type e.g. 3GPP access and Non-3GPP access, step 401 of Li Fig. 4, page 10, lines 1-3).

Regarding claim 11, Li teaches a user equipment (UE) configured to operate in a wireless communication system (UE of Fig. 2), the wireless device comprising: at least one transceiver (communication unit 220); at least one processor (processor 200); and at least one memory operably connectable to the at least one processor (storage unit 210) and storing instructions that (program code 212), based on being executed by the at least one processor, perform operations comprising: 
transmitting, via the at least one transceiver, a registration request message to an Access and Mobility Management Function (AMF), wherein the registration request message includes requested Network Slice Selection Assistance Information (NSSAI) (registration request {NSSAI}, step 401 of Fig. 4), and wherein the requested NSSAI includes Single NSSAI (S-NSSAI) corresponding to a network slice to which the UE requests to register with (UE sends a registration request with a list of S-NSSAIs. In an embodiment, the UE may not include those S-NSSAIs for which NSSAA is ongoing, regardless of the access type e.g. 3GPP access and Non-3GPP access, step 401 of Fig. 4, page 10, lines 1-3); 
delivering, to an upper layer of the UE, the information informing that the NSSAA for the S-NSSAI has failed (AMF transmits an NAS MM transport message (e.g. comprising EAP-success/failure) to the UE,  step 514, page 12, lines 11-12).
However, Li does not teach receiving, from the AMF via the at least one transceiver, information informing that a Network Slice-Specific Authentication and Authorization (NSSAA) for the S-NSSAI has failed based on a HyperText Transfer Protocol (HTTP) status code "5xx", wherein the HTTP status code "5xx" informs at least one of a network problem or no response within a certain time.
In an analogous art, Gupta teaches receiving, from the AMF via the at least one transceiver (The AMF 304 forwards the NAS message 317 to the UE, [0059]), information informing that a Network Slice-Specific Authentication and Authorization (NSSAA) for the S-NSSAI has failed based on a HyperText Transfer Protocol (HTTP) status code "5xx" (The data structure supported by the POST Response for SmContextCreateData data type is: Response code: 504 gateway timeout, [0110] and table 15), wherein the HTTP status code "5xx" informs at least one of a network problem or no response within a certain time (The “cause” attribute shall be set to one of the following Timeout application error: PEER_NOT_RESPONDING NETWORK_FAILURE, [0110] and table 15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the authentication of Li with the error code response of Gupta to provide a methods and a system to improve registration of a device to another device as suggested.

4.            Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2022021346 A1) in view of Ferdi et al. (US 20220007184 A1) and further in view of Velev et al. (US 20200162919 A1).
Regarding claim 4, Li as modified by Ferdi teaches the method of claim 3.
However, Li and Ferdi do not teach wherein the method further comprises: receiving information informing that a failure at the NSSAAF has been recovered from a Network Repository Function (NRF) (UDM/UDR 305 notifies the subscribed Network Function (UDM/UDR 305 notifies the subscribed Network Function; and deleting the stored S-NSSAI from the rejected NSSAI based on the information informing that the failure at the NSSAAF has been recovered; and re-initiating the NSSAA procedure for the S-NSSAI (the EAP client or the Application in the UE 205 may request the NAS layer to re-attempt a registration with the rejected S-NSSAI.
In an analogous art, Velev teaches wherein the method further comprises: receiving information informing that a failure at the NSSAAF has been recovered from a Network Repository Function (NRF) (UDM/UDR 305 notifies the subscribed Network Function (UDM/UDR 305 notifies the subscribed Network Function (e.g., AMF 210) of the updated subscriber data via Nudm_SDM_Notification Notify service operation, [0096]); and deleting the stored S-NSSAI from the rejected NSSAI based on the information informing that the failure at the NSSAAF has been recovered (The AMF 210 identifies the associated S-NSSAI based on the received Service request, e.g. based on the Service ID, or AAA-S ID or AF ID. If the AMF 210 has stored in the UE's context the associated S-NSSAI as rejected S-NSSAI and if unavailability time is stored, then the AMF 210 removes the S-NSSAI from the list of rejected S-NSSAIs and deletes the unavailability time, [0097]); and re-initiating the NSSAA procedure for the S-NSSAI (the EAP client or the Application in the UE 205 may request the NAS layer to re-attempt a registration with the rejected S-NSSAI (see block 339). The NAS layer initiates NAS Registration procedure containing a Requested NSSAI which includes the S-NSSAI # x which was enabled by the AMF 210 in Step 11, [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the authentication of Li and Ferdi with updated of Velev to provide a methods and a system to improve slice registration as suggested.
5.           Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2022021346 A1) in view of Gupta and further in view of Velev et al. (US 20200162919 A1).
Regarding claim 6, Li as modified by Gupta teaches the method of claim 5.
However, Li and Gupta do not teach wherein the S-NSSAI is stored in a rejected NSSAI.
In an analogous art, Velev teaches (The UE 205 stores the rejected S-NSSAI # x in the list of rejected S-NSSAI(s) together with the associated reject cause, [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the authentication of Li and Gupta with updated of Velev to provide a methods and a system to improve slice registration as suggested.

Regarding claim 12, Li as modified by Gupta teaches the UE of claim 11.
However, Li and Gupta do not teach wherein the S-NSSAI is stored in a rejected NSSAI.
In an analogous art, Velev teaches wherein the S-NSSAI is stored in a rejected NSSAI ((The UE 205 stores the rejected S-NSSAI # x in the list of rejected S-NSSAI(s) together with the associated reject cause, [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the authentication of Li and Gupta with updated of Velev to provide a methods and a system to improve slice registration as suggested.

Allowable Subject Matter
6.            Claims 7-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.             The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (US 11316629 B2) discloses in operation 603, the electronic device may identify the status code. When the status code is a code (e.g., 2xx) indicating first information, the electronic device may store a notification in operation 605. When the transmission status code is a code (hereinafter, 4xx) indicating second information, the electronic device may perform an operation of ‘A’ and operations after the operation of ‘A’ in FIG. 7; when the transmission status code is a code (hereinafter, 5xx) indicating third information, the electronic device may perform an operation of ‘B’ and operations after the operation of ‘B’ in FIG. 8.
 	Faccin et al. (US 20200267554 A1) discloses methods, network servers or components and user equipment devices configured to authorize network slices that are associated with services provided by external providers. Various aspects enable access and use of network slices by user equipment devices connected to a network (e.g., 5G or New Radio network) via network components associated with a service provider by generating an allowed network slice selection assistance information (Allowed NSSAI) and an Unauthorized NSSAI, and sending the Allowed NSSAI and Unauthorized NSSAI to a user equipment device.

7.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641